Citation Nr: 1545371	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-07 812	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or on being housebound. 



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).

In February 2015 and July 2015, the appeal was remanded for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran is not blind or nearly so, or domiciled in a nursing home, and his physical and mental disorders do not render him so incapable of performing activities of daily living that he requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

2.  The Veteran does not have a single permanent disability warranting a 100 percent rating and is not substantially confined to his dwelling and immediate premises due to disability.


CONCLUSIONS OF LAW

1.  The criteria for SMP based on the need for regular aid and attendance have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).

2.  The criteria for SMP based on being housebound have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The duty to notify was satisfied via a July 2009 letter which was issued prior to the decision on appeal.

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.  

The Veteran appeared for relevant VA examinations in September 2009, July 2011, and September 2011.  The VA examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and provided pertinent information to allow the Board to make a fully informed determination as to whether he requires aid and attendance or is housebound as defined in the applicable regulations.  Therefore, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding whether there was substantial compliance with the Board's prior remand directives, the Agency of Original Jurisdiction (AOJ) obtained all identified VA treatment records.  The AOJ scheduled the Veteran for an examination in March 2015 to evaluate the severity of his disabilities for SMP purposes.  However, the record reflects the Veteran did not appear for this examination.  See May 2015 Statement of the Case.  As the duty to assist is not a one-way street (see Wood v. Derwinski, 1 Vet. App. 190 (1991)), VA's assistance obligations are met.  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria and Analysis

Initially, the Board notes that the Veteran was granted entitlement to nonservice-connected pension by a November 2004 rating decision.  In December 2006, he was denied entitlement to SMP based on aid and attendance or being housebound.  The Veteran did not appeal the decision or submit evidence within one year of the decision; therefore, it became final.  38 C.F.R. §§ 3.156(b), 3.160(d).  The Veteran refiled a claim for entitlement to SMP in June 2009.  The prior final December 2006 denial does not affect the Board's analysis of the instant claim, because claims for pension are different than claims for service connection, with only the latter requiring that new and material evidence be submitted to reopen and adjudicate the claim on its merits.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

1.  Aid and Attendance

Increased pension benefits are payable to a veteran who needs the regular aid and attendance of another or by reason of being housebound.  38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351.  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the Veteran to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the Veteran to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  A determination that a Veteran is "bedridden" is one basis for determining that aid and attendance is required and is defined as that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  All of the above conditions need not be found in order to warrant aid and attendance, and there need not be a constant need for aid and attendance, as opposed to the Veteran being so helpless as to need regular aid and attendance.  38 C.F.R. § 3.352(a).

A preponderance of the evidence is against a finding that the Veteran meets the criteria for SMP based on the need for the regular aid and attendance of another.

On September 2009 VA aid and attendance examination, the Veteran reported that he was living with his wife in a one story house.  His wife completed the house chores, but the Veteran would occasionally help if he was feeling well.  All of his meals were prepared by his wife.  He reported driving nearby during the day and the examiner noted he was able to travel beyond his current domicile.  The Veteran came to the examination alone by public transportation.  He reported that his day began by waking up around 7 a.m., completing toileting activities, and having breakfast prepared by his wife.  He would then watch television, take his medications, nap, and have lunch prepared by his wife.  After lunch, he would go out to socialize with friends and return home for dinner.  He would bathe, walk around the neighborhood, watch television, and go to sleep around 10 p.m.  The examiner noted that he had mild memory loss and that imbalance would occasionally affect his ability to ambulate.  The examiner felt that cognitive impairments affected his ability to protect himself from his daily environment and to manage his financial affairs.  The examiner concluded the Veteran was able to perform all self-care functions.  He was able to walk less than a mile without the assistance of another and had an unrestricted ability to leave the home.  
On July 2011 VA psychiatric examination, the Veteran reported having memory deficits, mostly for names, three times a week of moderate severity, since his heart problems began in 2003.  The examiner concluded the Veteran had moderate problems with household chores, traveling, driving, and recreational activities; slight problems with shopping and exercise; and no problems with toileting, grooming, self-feeding, bathing, dressing, or undressing.  The examiner found the Veteran was able to adequately manage his financial affairs.  She indicated the Veteran needed supervision to complete some activities of daily living, such as traveling, shopping for groceries and personal items, and household chores, including cooking, cleaning, and driving a motor vehicle.  The Veteran indicated that he was not having suicidal thoughts, hallucinations, or delusions.  He did not demonstrate inappropriate behavior and had good impulse control, with no episodes of violence.  The Veteran's GAF score was 52.  The examiner indicated he had periods of confusion and memory deficits that could place him at risk both at home and outside and that he was at a risk for falls due to cardiovascular instability and from the use of anti-hypertensive medications.  The examiner concluded the Veteran was unable to maintain stable, gainful employment because of his mental condition, in that he was unable to keep a specific schedule or complete a normal workday.   

On September 2011 VA aid and attendance examination, the Veteran reported getting to the examination by public transportation, accompanied by a family member.  He stated that he generally wakes up between 6 and 7 in the morning, goes to the bathroom and does grooming, toileting, undressing, and dressing activities.  He bathed in the afternoon.  He noted having difficulties due to frequent imbalance.  He fed himself, but reported that his wife prepared all of his meals, did all of the chores and housework, handled all of his medications, and went to the grocery store for supplies.  The Veteran said he stayed at home watching television or resting in bed, but he would sometimes go alone in a public bus to a commercial area where he would spend a few hours with friends.  He would then return in the public bus to home before lunch.  He reported that intermittent episodes of imbalance and dizziness affected his ability to ambulate occasionally.  The examiner noted that he was able to perform all self-care skills, could walk up to a half mile without assistance, and did not require aid for ambulation.  He was unrestricted from leaving the home.  The Veteran's disabilities were noted to be coronary artery disease/ischemic heart disease, with an old myocardial infarction; hypertension with hypertensive heart disease and left ventricular hypertrophy; chronic obstructive pulmonary disease; suspected obstructive sleep apnea; cerebrovascular disease with multiple old brain infarcts; gastroesophageal reflux disease; and cognitive impairment with recurrent episodes of disorientation.  

On September 2011 exam for ischemic heart disease, the Veteran reported having fatigue with moderate exertion and the examiner noted he would be restricted to light/sedentary duty work.

June 2008 to July 2015 VA treatment records reflect the Veteran's disabilities were either stable or well controlled with medication.  See, e.g., November 2010 and November 2014 VA treatment records.  An April 2013 VA record indicates the Veteran spent a lot of time at home and did not go out very much.  VA psychiatric treatment notes consistently reflect the Veteran had good grooming and hygiene, no suicidal or homicidal ideations, no auditory or visual hallucinations, and intact memory.  See, e.g., January 2009 VA treatment record, January and October 2014 VA treatment records.  In September 2011, it was noted that he had poor concentration and attention; however, other treatment records, including records from March 2012 and January 2014, reflect that he had either fair or good concentration and attention.   

The above evidence reflects that the Veteran does not meet the aid and attendance criteria in the applicable regulations.  There is no evidence that the Veteran is blind or nearly so or that he is a patient in a nursing home.  The VA treatment records, VA examinations, and statements from the Veteran contained therein reflect that the Veteran was able to dress himself, keep himself clean and presentable, feed himself, attend to the wants of nature, and did not have a prosthetic or orthopedic appliance that required frequent adjustment.  The September 2009 and September 2011 VA examiners specifically indicated that the Veteran was able to walk unaided, was able to feed himself, was able to perform all self-care skills, was not confined to bed, was able to travel, and could leave home without assistance.  The July 2011 VA psychiatric examiner noted that the Veteran had moderate problems completing household chores, traveling, driving, and recreational activities, but did not indicate that he required the regular assistance of another to complete these activities.  The examiner did not, however, indicate that there was an inability of the Veteran to keep himself ordinarily clean and presentable and the Veteran's lay statements made on examinations and during VA treatment do not so indicate.  Although the Veteran reported spending a lot of time in bed, the evidence does not reflect that his conditions actually require him to remain in bed.  The Board therefore finds that the Veteran does not meet the criteria for aid and attendance based on the inability to keep himself ordinarily clean and presentable or any of the other specific factors listed in 38 C.F.R. § 3.352(a).

The only remaining question in this regard is whether the Veteran has incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Considering both his physical and mental disorders, the Board finds that the Veteran does not require such care or assistance.  The Board notes that the findings of the July 2011 VA examiner that the Veteran is totally and permanently disabled for purposes of employment are not dispositive as well as the Veteran's statements as to the significant impact that his disabilities have on his ability to function.  The Veteran has already been found to be unable to obtain and maintain substantially gainful employment by VA and granted non-service connected pension on this basis.  The issue is not whether the Veteran's disabilities prevent him from working or otherwise cause significant impairment; rather, it is whether they are so severe as to require care or assistance on a regular basis to protect him from hazards or dangers in his daily environment.  Although the July 2011 psychiatric examiner noted that the Veteran had periods of confusion and memory deficits that could place him at risk at home and outside and that he was at risk for falls due to his cardiovascular disease, she did not indicate that he needed care or assistance on a regular basis to protect him from dangers in his daily environment.  The Veteran's GAF score was 52, indicating moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as having few friends or having conflicts with peers or co-workers, but not a lower score indicative of being a harm to himself or having any impairment in reality testing or communication.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  The record does not reflect the Veteran experienced suicidal thoughts, hallucinations, delusions, or demonstrate inappropriate behavior during the appeal period.  He has been shown to have good impulse control with no episodes of violence.  

The September 2009 and September 2011 VA examiners noted that the Veteran's ability to ambulate would be occasionally affected by episodes of dizziness, while the September 2009 examiner also indicated that cognitive impairments affected his ability to protect himself from his daily environment.  However, these examiners did not conclude that such impairments required him to have the regular care and assistance of someone else to protect him from hazards or dangers incident to his daily environment.  In fact, their reports appear to reach the opposite conclusion given their findings that the Veteran was unrestricted from leaving home, was able to go alone on public transportation, and could walk at least a half mile without the assistance of another.  Such findings do not indicate that the Veteran required the regular care and assistance of another to protect him from his daily environment.

The weight of the evidence therefore reflects that the Veteran does not meet any of the criteria for SMP based on the need for regular aid and attendance.  As a preponderance of the evidence is against the claim for SMP, the benefit of the doubt doctrine does not apply and SMP based on the need for regular aid and attendance must be denied.

2.  Housebound

A veteran receiving non-service-connected pension may receive housebound-rate SMP if he has a single permanent disability rated as 100 percent disabling under the Schedule for Rating Disabilities (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and a veteran either (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).  

A veteran will be found to be "permanently housebound" when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 C.F.R. § 3.351(d)(2).  

In November 2004, the AOJ granted nonservice-connected pension based on the finding that the Veteran was unable to secure and follow a substantially gainful occupation due to disability (coronary artery disease, 60%; anxiety disorder, 30%; gastroesophageal reflux with active peptic disease, 10%; arterial hypertension, 10%; and skin lesions, upper aspect of the nose, malignant in appearance, 0%).  More recently, he has been found to have additional disabilities of cognitive deficits causing late effects in cerebral vascular disease (30%) and chronic obstructive pulmonary disease (10%).  He has a combined rating of 90 percent for pension purposes.  Thus, the Veteran is not shown to have met the minimum schedular rating of a single permanent disability ratable at 100 percent.  

Moreover, in a claim for housebound benefits, it must be demonstrated that the Veteran is, in fact, confined to his home.  The evidence clearly reflects that the Veteran is not confined to his home.  He reported at both the September 2009 and September 2011 VA examinations that he frequently went out to socialize with friends in his town and that he would take public transportation to get to their meeting location.  He also arrived at both VA examinations via public transportation.  The VA examiners have specifically noted that he had an unrestricted ability to leave his home.  See September 2009 and September 2011 VA examination reports.  He has not contended, and a preponderance of the evidence is against a finding, that he is confined to his home.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and SMP based upon being housebound must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to SMP based on the need for aid and attendance or being housebound is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


